Case 1:19-cv-05641-VSB Document 45-12 Filed 03/30/20 Page 1 of 3
FILED: NEW YORK COUNTY CLERK 04/11/2012                                      INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                231    1:19-cv-05641-VSB Document 45-12 Filed 03/30/20 RECEIVED
                                                                        Page 2 ofNYSCEF:
                                                                                  3      04/11/2012
Case 1:19-cv-05641-VSB Document 45-12 Filed 03/30/20 Page 3 of 3
